Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Step b of claim 1 recites the limitations “the dsODN is provided at an amount ranging from about 1 pmol to about 10 nmol”, however this phrase is confusing because it is not clear what the terms “from about” mean.  The terms render the claim to be unclear since the boundaries of the claim are not discernible.  The term “from” 1 pmol implies a minimum of 1 pmol, but “from about” allows more leeway, the terms seem to contradict each other and therefore it is not clear what the minimum (or maximum value of the range) actually is (for example, can 0.4 pmol be considered about?, What is the minimum?, maximum?).  The instant specification on pg. 7, lines 17-22, defines the term “about” as understood to be within 2 standard deviations of the mean, can be within 10% to 0.01% of a stated value, and can also mean within an order of magnitude, preferably within 5-fold, and more preferably within 2-fold, of a value. However, being within 1 order of magnitude vs within 10% of the stated value allow for different ranges.  For example, 1 pmol and 10 nmol are different orders of magnitude, and since the range is from about 1 pmol to about 10 nmol, it is unclear what the order of magnitude is referring to.  Additionally, an order of magnitude of leeway for 10 pmol allows for a range of up to 99 pmol, which is very different from within 10% which would allow for only 11 pmol.  (see MPEP 2173.05III).  Given that the definition allows for contrary boundaries, one of skill in the art would not be apprised of the scope of the claimed range.
Claim 6 recites “dsODN is between about 15 and about 50 nucleotides long”. The phrase is confusing because it is not clear what the terms “between about” mean. The terms render the claim to be unclear since the boundaries of the claim are not discernible. The term “between” describes a definite boundary and the term “about” implies some leeway with the boundary.  For example, between about 15 and about 50, does it mean that 15 is included?, can 14 or 13 be included?, what is the threshold?  The instant specification on pg. 7, lines 17-22, teach that the term “about” is understood as within 2 standard deviations of the mean, can be within 10% to 0.01% of a stated value and can also mean within an order of magnitude, preferably within 5-fold, and more preferably within 2-fold, of a value. Within an order of magnitude of between about 15 and about 50, is for example 10 to 99, so would about 50 mean 99? This is much greater than 10%, because 10% of 50 is 5. This permits for wide and contradictory ranges and a clear boundary is not identified, therefore the claim is indefinite. (see MPEP 2173.05III).
Claim 8 recites “the fifth primer a purification sequence, a binding sequence, an identification sequence, or a combination thereof”.  The phrase is grammatically incorrect and the metes and bounds of the intended scope are not clear from the recitation. It is not clear what the fifth primer is, it is confusing and unclear because a word is missing after the terms “the fifth primer”; what about “the fifth primer”?
Claims 11-13 recite the limitations:
“Cas9:guide RNA molar ratio is from about 1:4 to about 1:7”
“Cas9 nuclease is at an amount ranging from about 15 ug to about 30 ug per RNP complex”
“gRNA is at an amount ranging from about 500 pmol to about 750 pmol per RNP complex”
 These phrases are confusing because it is not clear what the terms “from about” mean.  The terms render the claim to be unclear since the boundaries of the claim are not discernible as discussed above.  The term “from” 15 ug implies a minimum of 15 ug, but “from about” allows more leeway, the terms seem to contradict each other and therefore it isn’t clear what the minimum actually is (for example, can 14.0 ug or 14.5 ug be considered about?, What is the minimum?).  (see MPEP 2173.05III).
Claim 12 and 13 recite the limitation:
Cas9 nuclease is at an amount ranging from about 15 ug to about 30 ug per RNP complex”
“gRNA is at an amount ranging from about 500 pmol to about 750 pmol per RNP complex”
These phrases are grammatically incorrect and the metes and bounds of the intended scope are not clear from this recitation.  It is not clear what is happening with the Cas9 nuclease and the gRNA (for example, is the Cas9 nuclease provided at that amount?).  There seems to be a word missing before “at an amount…”.
Claims 1-25 are rejected under 35 USC 112 (b) by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 15-16, 19 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joung (Joung et al., US 2016/0304950 A1).
Claim 1 recites the term “primary cell”, at pg. 13, the instant specification teaches primary cells include cells lines, and/or cells that are not cell lines engineered to be immortal, and/or cells that are isolated directly from living tissue.  Therefore, the broadest reasonable interpretation for the term “primary cell” covers the above instances. Joung teaches a method of detecting double stranded breaks induced by an exogenous engineered nucleases in genomic DNA of a cell (pg. 1,  [0008]). Joung teaches “primary cells”  to be U2OS cells or mouse ES cell.  In FIG. 18A and 18B, Joung teaches that the experiments were conducted using dimeric RNA-guided FokI nucleases in human U2OS cells or with standard Cas9 in mouse ES cells.  Joung teaches that the method provides the most comprehensive unbiased method  for assessing mutations on a genome wide scale in living mammalian cells. Additionally, the method can be utilized in any cell type in which double-stranded oligodeoxynucleotide (dsODN) can be efficiently captured into nuclease-induced DSBs (pg. 1, [0008]).
Regarding step  b of claim 1, Joung teaches contacting the cell with a dsODN, preferably where the dsODN is between 15 and 75 nts (pg. 1, [0008]). For example, Joung teaches dsODN was transfected into human U2OS cells  with 500 ng of Cas9 expression plasmid, 250 ng gRNA expression plasmid and 100 pmol of dsODN was used (pg. 8, [0114]).
Regarding steps c and d of claim 1, Joung teaches incubating the mouse ES cells (pg. 4, [0075]) for a time sufficient for the nuclease to induce DSBs in the genomic DNA of the cell, and for the cells to repair the DSBs, integrating a dsODN at one or more DSBs and then amplifying a portion of genomic DNA comprising an integrated dsODN (pg. 1, [0008]).
Regarding step e of claim 1, Joung teaches sequencing the amplified portion of the genomic DNA to detect a DSB in the genomic DNA of the cell (pg. 1, [0008]).
Regarding claim 2, Joung teaches that both strands of the dsODN are orthologous (orthogonal in the instant claim) to the genome of the cell (pg. 1, [0008]).
Regarding claim 3, Joung teaches that the 5’ ends of the dsODN are phosphorylated (pg. 1, [0008], pg. 2, [0025], FIG. 1A).
Regarding claim 4, Joung teaches that phosphorothioate linkages are present on both 3’ ends of the dsODN (pg. 1, [0008], pg. 2, [0025], FIG. 1B).
Regarding claim 5, Joung teaches phosphorothioate linkages are present on both 3’ ends and both 5’ ends of the dsODN (pg. 1, [0008], pg. 2, [0025], FIG. 1B).
Regarding claim 6, Joung teaches the dsODN, contacting the cell to between 15 to 50 nucleotides long (pg. 1, [0008], pg. 5, [0085]).
Regarding claim 7, Joung teaches the steps of amplifying a portion of the genomic DNA to include fragmenting the DNA by shearing; ligating the ends of the fragmented genomic DNA from the cell with a universal adapter; then conducting the first round of polymerase chain reaction (PCR) on the ligated DNA with a primer complementary (primer A equates to first primer in instant claims) to the integrated dsODN and a second primer (primer B) that is complementary to the universal adapter.  Joung further teaches to conduct the second round of PCR using a 3’ nested primer (primer C)  complementary to primer A and another 3’ nested primer (primer D) complementary to the primer B and a fifth (primer E) that is complementary to primer D (pg. 1, [0009]).
Regarding claim 8, which depends from claim 7, Joung teaches primer E comprises a purification or binding sequence and an identification sequence (pg. 1, [0009]).
Regarding claim 9 and 10, the instant specification does not define “Ribonucleoprotein (RNP) complex”, therefore the broadest reasonable interpretation would include the complex of Cas9 nuclease with a guide RNA taught by Joung (pg. 2, [0014]. This is evidenced by claim 10, which states that the RNP complex comprises a Cas9 nuclease and  a guide RNA.  Claim 9 can be reasonably interpreted to be the same as claim 10. 
Regarding claim 15, Joung teaches detecting double stranded breaks (DSBs), an example of it is off-target DSBs (pg. 1, [0008]).
	Regarding claim 16, Joung teaches the dsODN comprises a DNA barcode (pg. 2, [0015].
	Regarding claim 19, the scope of primary cells was discussed above for claim 1, Joung teaches assessing mutations on a genome wide scale in living mammalian cells. (pg. 1, [0007]).  Therefore, the term has been given its broadest reasonable interpretation to include the teachings of the instant specification (pg.4) that the primary cell is a human cell. For example, Joung teaches CRISPR associated Cas system is a highly efficient method for performing genome editing in bacteria, yeast and human cells (pg. 6, [0093]).
Claim 25 recites the primary cell is obtained from a subject. The term “primary cell”  as per pg. 13, of the instant specification teaches primary cells include cells lines, and/or cells that are not cell lines engineered to be immortal, and/or cells that are isolated directly from living tissue.  Therefore, the broadest reasonable interpretation for the term “primary cell” covers the above instances. The term “subject”, at pg. 6, the instant specification teaches a subject or individual or donor is a mammal and it can also be a human. Therefore, the broadest reasonable interpretation for the term “subject” covers the above instances and supports claim 25 in conjunction with the BRI of the term “primary cell”. Joung teaches development and validation of the GUIDE-Seq method in cultured human cells. (pg. 5, [0082]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of Goldberg (Goldberg et al. (US 2016/0289637 A1).  
Regarding claim 12, Joung teaches the limitations of claim 1, from which claim 10 (and from which claim 12 further depends), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claim 12,  Joung does not teach that the Cas9 nuclease is at an amount ranging from about 15 ug to about 30 ug per RNP complex. The range from about 15 ug to about 30 ug is very broad and variable 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to include the Cas protein at different amounts, including the amount taught by Goldberg because Goldberg teaches that this amount allowed for successful transfection of Cas9 complexes in human cells.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of Doudna (Doudna et al. (US 2018/0044700 A1).  
Regarding claim 13, Joung teaches the limitations of claim 1, from which claim 10 (and from which claim 13 further depends), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claim 13,  Joung does not teach that the gRNA is at an amount ranging from about 500 pmol to about 750 pmol per RNP complex. The range “from about 500 pmol to about 750 pmol” is very broad and variable  (see rejection 112(b) above).  Doudna teaches a method of site-specific modification of target nucleic acid binding by contacting the target DNA in the target cell with a Cas9 protein/guide RNA complex is in a range from 1 pmol to 500 pmol (pg. 12, [0105] – [0106]). Under the broadest reasonable interpretation, the teachings of Doudna, of 1 pmol to 500 pmol, is interpreted to be encompassed in “ranging from about 500 pmol to about 750 pmol”.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to include the gRNA at different amounts, including the amount taught by Doudna because Doudna teaches that this amount allowed for successful transfection into a target cell with the Cas9/guide RNA complex. 

Claim(s) 11, and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of DeWitt(2017) (DeWitt et al. (2017) Genome editing via delivery of Cas9 ribonucleoprotein, Methods, 121-122, pg. 9-15, doi:10.1016/j.ymeth.2017304.003). 
Regarding claim 11, Joung teaches the limitations of claim 1, from which claim 10 (and from which claim 11 further depends), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claim 11,  Joung does not teach that the Cas9:guide RNA molar ratio is from about 1:4 to about 1:7. The range from about 1:4 to about 1:7 is very broad and variable 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to include the Cas9:guide RNA molar ratios at different amounts, including the amount taught by DeWitt(2017) because DeWitt(2017) teaches that this amount allowed for successful transfection of Cas9 complexes in human cells.
Regarding claims 17-18, Joung teaches the limitations of claim 1, from which claims 17-18 depend, and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 17-18, Joung does not teach a nuclease and nucleotide composition delivered by a non-viral delivery system.
DeWitt (2017)  teaches the delivery of recombinant Cas9 protein and guide RNA (gRNA) as a preformed ribonucleoprotein (RNP) complex (DeWitt (2017), pg. 1, Abstract) by electroporation (pg. 4, section 2.4), which is a non-viral delivery system. DeWitt (2017)  teaches that viral delivery require more engineering and appropriate regulatory elements must be provided (pg. 2, before section 1.2).  The RNP complex delivery by electroporation avoids many of the pitfalls associated with viral delivery (pg. 2, section 1.2).Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to modify the delivery method which is via transfection (Joung, pg. 8, [0114]), as taught by Joung with the delivery method which is via electroporation as taught by DeWitt (2017).  DeWitt (2017) teaches after electroporating the cells, RNP-mediated editing is fast and exhibits reduced off-target mutagenesis and cell death (pg. 2, section 1.2).  Therefore, one of ordinary skill in the art would have been motivated  to use electroporation for gene delivery in the validation method of Joung, because DeWitt(2017) teaches the RNP complex delivery by electroporation avoids many of the pitfalls associated with viral delivery and it achieves high frequencies of recognizing off-target sites. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of Knipping (Knipping et al. (2017), Genome-wide Specificity of Highly Efficient TALENs and CRISPR/Cas9 for T Cell Receptor Modification, Molecular Therapy Methods & Clinical Development, Vol. 4, March 2017, pg. 213-236).
	Regarding claim 14, Joung teaches the limitations of claim 1, from which claim 14 depends, and which have been set forth previously in this office action and are fully incorporated here. 
	Regarding claim 14, Joung does not teach that the guide RNA targets a TRAC locus and/or TRBC locus. 
	Knipping teaches in Fig. 1B, the positions of gRNA target sequences for TCR knockout in the TCR alpha constant region (TRAC) and a homologous sequence shared by both TCR beta constant regions (TRBC1/2) (pg. 214).  Knipping explains that in T cells with transgenic high-avidity T cell receptors(TCRs), endogenous and transferred TCR chains compete for surface expression and may pair inappropriately, leading to autoimmunity (pg. 213, abstract).  Knipping teaches using the highly efficient and specific CRISPR/Cas9 method to safely edit the human TCR locus.  In order to disturb or knock out the endogenous TCR expression, 5 CRISPR/Cas9 gRNA were generated specifically for the constant region of the TCR alpha and beta chain genes (TRAC and TRBC1/2) as shown in Fig. 1B (pg. 214). Knipping teaches doing an unbiased genome-wide off-target analysis by integrase-defective lentiviral vector(IDLV) capture into CRISPR/Cas9-mediated DSBs in cultured cells to access the specificity.  The analysis showed the exclusivity of DSB generation at the CRISPR/Cas9 target sites, with only one off-target site for one of the gRNAs, demonstrating a high level of specificity (pg. 214, left hand column before results).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to modify the method taught by Joung to incorporate the to use guide RNA  to target a TRAC locus and/or a TRBC1/2 locus to successfully monitor gene editing effects of DSB generation at the CRISPR/Cas9 target sites including off target effects using dsODN to contact the cell (Joung, pg. 1, [0008]) as taught by Joung with using the teachings of Knipping.    A person of ordinary skill in the art would have recognized the benefit and found it obvious to combine the teachings, guide RNA targeting TRAC and/or TRBC, as taught by Knipping, and integration of the dsODN into cells, as taught by Joung to successfully monitor gene editing effects and identify potential off targets with a high level of specificity.

Claim(s)  17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of Seiki (Seiki et al. (2018), Optimized RNP transfection for highly efficient CRISPR/Cas9-mediated gene knockout in primary T cells, Journal of Experimental Medicine, 215, pg. 985-997). 
Regarding claims 21-23, Joung teaches the limitations of claim 1, from which claim 19 depends (from which claim 21 further depends, and from which claims 22 and 23 depend), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 21-23, Joung does not teach the method in the T cell, where the T cell is a cytotoxic T cell, a memory T cell, a regulatory T cell, a tumor-infiltrating T cell, a natural killer T cell, CD8+ T cell, or a CD4+ T cell.
Seiki teaches an optimized approach for Cas9 RNP-mediated editing in primary human T cells (pg. 985, abstract).  Seiki teaches that T lymphocytes are critical regulators and effectors of adaptive immune responses. The study of gene function in primary T cells is highly relevant for T cell-based immunotherapies (pg.985, introduction).  Seiki further teaches how the electroporation of Cas9 ribonucleoproteins (RNPs), a complex of Cas9 and guide RNA, in transfecting human T cells is highly efficient, resulting in greater than 90% KO. (pg.985-986, introduction).  Seiki teaches that Human CD4+ T cell, CD8+ T cells, and human regulatory T cells were isolated from PBMCs using a kit.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to use the method of GUIDE-Seq for the validation of dsODN insertions and off-target editing as taught by Joung with Seiki’s method of using CRISPR/Cas9 for gene editing in primary T cells.  A person of ordinary skill in the art would  motivated to use the method of detecting off target edits for CRISPR/Cas9 with any type of cell, including T cells.
Regarding claims 17-18, Joung teaches the limitations of claim 1, from which claims 17-18 depend, and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 17-18, Joung does not teach a nuclease and nucleotide composition delivered by a non-viral delivery system.
Seiki  teaches how the electroporation of Cas9 ribonucleoproteins (RNPs), a complex of Cas9 and guide RNA, in transfecting human T cells is highly efficient, resulting in greater than 90% KO. (pg.985-986, introduction).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to modify the delivery method which is via transfection (Joung, pg. 8, [0114]), as taught by Joung for use of the method in human T cells, because Seiki teaches electroporation of Cas9 ribonucleoproteins (RNPs) complex to transfect activated human T cells resulted in 50% to 90% efficiency across different targets as compared to viral delivery which resulted in low targeting efficiencies (pg. 985, right column, 1st paragraph). Seiki teaches an optimized Cas9 RNP transfection approach that allows CRISPR/Cas9-mediated gene KO in both mouse and human T cells with high efficiency (pg. 986, left column, 1st paragraph). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art prior to the effective filing date, to use electroporation for gene delivery, in the validation method of Joung, because Seiki teaches that electroporation is a highly efficient approach for genetic manipulation of mouse and human T cells using CRISPR-Cas9 RNPs.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of DeWitt(2016) (DeWitt et al. (2016), Selection-free genome editing of the sickle mutation in human adult hematopoietic stem/progenitor cells, Science Translational Medicine, Vol. 8, issue 360ra134, pg. 360ra134, doi:10.1126/scitranslmed.aaf9336) 
Regarding claims 20, Joung teaches the limitations of claim 1, from which claim 19 depends (from which claim 20 further depends), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claim 20, Joung, does not teach the method in hematopoietic stem cell.
DeWitt (2016) teaches modifying hematopoietic stem cells using CRISPR/Cas9 gene editing.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to use the GUIDE-Seq  method of validating of dsODN insertions and off-target editing as taught by Joung in the hematopoietic stem cells taught by DeWitt(2016).  The ordinary artisan would have been motivated to use the validation method of Joung in the cells taught by DeWitt(2016) for the benefit of unbiased and sensitive detection of off target mutations, as taught by Joung, in hematopoietic stem cells.  
Regarding claims 17-18, Joung teaches the limitations of claim 1, from which claims 17-18 depend, and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 17-18, Joung does not teach a nuclease and nucleotide composition delivered by a non-viral delivery system.
DeWitt(2016)  teaches that electroporation of a preassembled ribonucleoprotein (RNP) complex, composed of recombinant Cas9 protein and unmodified in vitro transcribed sgRNA, can be used for gene knockout in a variety of cell types (pg. 2, left column, 2nd paragraph before results).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to modify the delivery method which is via transfection (Joung, pg. 8, [0114]), as taught by Joung for use of the method in hematopoietic stem cells, because DeWitt(2016) teaches when using viral delivery, high levels of off-target integration have been observed in hematopoietic stem cells and restricts optimization (pg. 7, left column, last paragraph). DeWitt(2016) teaches the co-delivered RNP/ssODN approach via electroporation is readily optimized in hematopoietic stem cells (pg. 7, left column, last paragraph) and is an effective approach for genetic manipulation of hematopoietic stem cells using CRISPR-Cas9 preassembled ribonucleoprotein (RNP) complex.

Claims 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (Joung et al. (US 2016/0304950 A1) in view of Rautela (Rautela et al. (2018), Efficient genome editing of human natural killer cells by CRISPR RNP, bioRxiv preprint, doi: https://doi.org/10.1101/406934).
Regarding claim 24, Joung teaches the limitations of claim 1, from which claim 19 depends (from which claim 24 further depend), and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claim 24, Joung, does not teach the method in human NK cells.
Rautela teaches efficient genome editing of human natural killer cells using electroporation and CRISPR-Cas9 ribonucleoprotein complexes.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to use the GUIDE-SEQ  method of validating of dsODN insertions and off-target editing as taught by Joung in the NK cells taught by Rautela.  The ordinary artisan would have been motivated to use the validation method of Joung in the cells taught by Rautela for the benefit of unbiased and sensitive detection of off target mutations, as taught by Joung, in natural killer cells.  
Regarding claims 17-18, Joung teaches the limitations of claim 1, from which claims 17-18 depend, and which have been set forth previously in this office action and are fully incorporated here. 
Regarding claims 17-18, Joung does not teach a nuclease and nucleotide composition delivered by a non-viral delivery system.
Rautela  teaches an efficient approach to genetically edit human NK cells by electroporation and CRISPR/Cas9 ribonucleoprotein (RNP) complex (abstract).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to modify the delivery method which is via transfection (Joung, pg. 8, [0114]), as taught by Joung, for use of the method in NK cells, because Rautela teaches that NK cells are resistant to viral gene delivery (see abstract).  Rautela teaches using electroporation for the optimization of genome editing via CrisprCas9 and RNP complexes in human natural killer cells and that electroporation is an effective approach for genetic manipulation of primary human NK cells using CRISPR-Cas9 RNP.

CONCLUSION
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI INDULAL PAREKH whose telephone number is (571)272-9234. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.I.P./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634